Citation Nr: 1047616	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  10-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).  

2.  Entitlement to service connection for sleep disturbances.  

3.  Entitlement to service connection for memory loss.  

4.  Entitlement to service connection for neurological symptoms.  

5.  Entitlement to service connection for neuropsychological 
symptoms.  

6.  Entitlement to service connection for headaches.    

7.  Entitlement to service connection for a skin disorder.  

8.  Entitlement to service connection for muscle pain. 

9.  Entitlement to service connection for joint pain.  

10.  Entitlement to service connection for hypertension (also 
claimed as cardiovascular problems).  

11.  Entitlement to service connection for erectile dysfunction 
(ED) (also claimed as low testosterone).   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1987 to February 
1993.      

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 2010, the Veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  
The Veteran waived agency of original jurisdiction review of 
additional evidence submitted at the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that each issue on appeal must be remanded for 
additional development and medical inquiry.  

First, efforts should be made to obtain medical evidence that may 
be outstanding.  During his June 2010 Board hearing the Veteran 
indicated that additional medical treatment records from VA 
Medical Center Chillicothe were outstanding, as were private 
medical records from family physicians in Circlesville, Ohio.  
Moreover, the Veteran indicated that he received a letter from a 
doctor indicating that he had "unknown illness" following an 
examination with VA for a "Gulf War Registry thing."  Attempts 
should be made to include these records (if they exist) in the 
claims file.  

Second, the Board finds remand warranted here for additional 
medical inquiry into each claim.  Certain medical evidence of 
record indicates that several of the disorders underlying the 
Veteran's claims on appeal may be secondary to his service-
connected posttraumatic stress disorder (PTSD).  Under section 
3.310(a) of VA regulations, service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service- connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2010). 

An August 2009 VA compensation examination report of record 
contains diagnoses for several of the disorders subject to this 
appeal, to include CFS.  In a November 2009 addendum to that 
report, the examiner indicated that the Veteran's fatigue was 
likely related to the use of Tramadol, Citalopram, and Gabapentin 
(medication prescribed for depression, anxiety, and pain).  The 
examiner also indicated that the Veteran's fatigue, sleep 
impairment, memory loss, and neurological symptoms were symptoms 
related to his service-connected PTSD.  

Though the August 2009 report reflects a diagnosis of CFS, the 
report does not address whether the Veteran's symptoms meet the 
criteria for a diagnosis of CFS.  Which for VA purposes for VA 
purposes requires: (1) New onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of the 
usual level for at least six months; and (2) The exclusion, by 
history, physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms; and (3) 
Six or more of the following: (i) Acute onset of the condition, 
(ii) Low grade fever, (iii) Nonexudative pharyngitis, (iv) 
Palpable or tender cervical or axillary lymph nodes, (v) 
Generalized muscle aches or weakness, (vi) Fatigue lasting 24 
hours or longer after exercise, (vii) Headaches (of a type, 
severity, or pattern that is different from headaches in the pre-
morbid state), (viii) Migratory joint pains, (ix) 
Neuropsychologic symptoms, or (x) Sleep disturbance.  38 C.F.R. 
§ 4.88(a) .  

As such, the Board finds remand warranted here to determine 
whether the Veteran does in fact have CFS.  If so, it should be 
determined whether symptoms associated with CFS (including sleep 
disturbances, memory loss, neurological symptoms, 
neuropsychological symptoms, headaches, muscle pain, and joint 
pain) are present.  Then it should be determined whether the CFS 
- or any of the associated symptoms currently listed on appeal - 
meets the requirements for presumptive service connection under 
38 C.F.R. § 3.317 or may otherwise be related to the Veteran's 
service-connected PTSD.  

Additional medical inquiry is also warranted into the Veteran's 
claims for service connection for skin and headache disorders.  
The August 2009 VA examiner indicated that the Veteran has these 
disorders, but did not provide specific diagnoses or indicate 
whether the Veteran had chronic symptoms due to an undiagnosed 
illness.  

Service treatment records also indicate that the Veteran had 
injuries during service that may relate to current skin and 
headache disorders.  A November 1987 record shows that he had 
tinea cruris, which the Veteran claimed to have incurred during 
service in Panama.  A January 1990 treatment record indicates he 
injured his head during a softball game.  Moreover, headaches are 
noted in service treatment records with treatment for heat 
exhaustion and dehydration in August 1988, July 1989, and 
November 1990.  

Lastly, the Board finds additional medical inquiry is warranted 
in the claims for service connection for hypertension (also 
claimed as cardiovascular problems), and ED (also claimed as low 
testosterone).  The record should include a medical opinion 
addressing whether the Veteran's hypertension or any other 
cardiovascular disorder may be related to service or an 
undiagnosed illness.  If such a disorder is found to be service 
connected, a medical nexus opinion should also be provided with 
regard to the claim for ED - certain evidence of record suggests 
that the Veteran's ED may be secondary to medication used for 
hypertension.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Additional attempts should be made to 
include in the claims file medical 
evidence that may be outstanding, to 
include additional treatment records from 
VAMC Chillicothe dated after November 
2009, private medical records from family 
physicians in Circlesville, Ohio, and a 
medical opinion addressing findings in a 
"Gulf War Registry" medical examination.  
The Veteran should be requested to 
identify and provide release forms 
authorizing VA to obtain any treatment 
records from any private treatment he may 
have received in Circlesville, Ohio (not 
already of record).  All efforts to obtain 
these records, including follow-up 
requests if appropriate, should be fully 
documented.  

2.  After the above records are obtained, 
to the extent available, the Veteran 
should be scheduled for an appropriate VA 
examination for an opinion as to whether a 
diagnosis of CFS for VA purposes is 
warranted.  The examiner should also 
provide opinions as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the Veteran has 
any present skin disorder, headache 
disorder, or hypertension or other 
cardiovascular disorder as a result of 
active service to service, to include as a 
result of an undiagnosed illness.  The 
examiner should also address the 
significance, if any, of the service 
treatment records which indicate in-
service treatment for skin and headache 
symptoms.  All indicated examinations, 
tests, and studies are to be performed.  

If it is concluded that the Veteran has 
CFS for VA purposes which is not found to 
have been incurred as a result of service 
in Southwest Asia during the Persian Gulf 
War, the examiner should render an opinion 
as to whether CFS - or any of its 
associated symptoms such as sleep 
disturbances, memory loss, neurological or 
neuropsychological symptoms, headaches, 
muscle or joint pains, or any 
cardiovascular symptoms - is at least as 
likely as not (probability of 50 percent 
or greater) either related to service or 
incurred or aggravated by the Veteran's 
service-connected PTSD.  

If it is concluded that the Veteran has 
current hypertension and that the 
disorders is related to service, an 
opinion should be offered as to whether it 
is at least as likely as not (probability 
of 50 percent or greater) that the 
Veteran's ED (or low testosterone) was 
either incurred or aggravated as a result 
of his hypertension or the treatment for 
that disorder.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The examination should be 
conducted following the protocol in any 
applicable VA disability examination or 
Gulf War guidelines worksheet.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, should be associated 
with the claims folder, if feasible.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


